DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This office action is in response to communications filed 5/2/2022. Claims 1-6, and 8-9 are amended. Claim 7 is cancelled. Claims 11-12 are new. Claims 1-6, and 8-12 are pending in this action.

Response to Arguments

Applicant’s arguments with respect to claims 1-12 and 14-20 have been considered but are not persuasive. The relied upon references of record will continue to be used to meet the claimed limitations included those that are newly presented. 
In response to Applicant’s arguments on pages 12-13 that “On page 6 of the Office Action, the Examiner cites paragraphs [0025], [0083], [0115], [0151], [0158], [0162], and Figs. 7-8 of Gupta as disclosing the following limitation of claim 1: “an IP camera configured to continuously capture an image associated with a viewer. . .” However, none of the cited sections of Gupta disclose “continuously” capturing an image of the viewer while performing the subsequent steps of claim 1. Paragraphs [0025] and [0151] of Gupta not disclose anything to do with a camera and/or capturing an image associated with a viewer and paragraphs [0115], [058], and [0162] merely disclose a camera but not disclose “continuously capturing an image associated with a viewer.” Paragraph [0083] of Gupta discloses “the media guidance application may continuously monitor gaze 108 of user 102 at the plurality of times.” Paragraph [0082] of Gupta discloses “the media guidance application may additionally store, in the user profile, a data structure indicating a plurality of entities that correspond to gaze 108 of user 102 at a plurality of times prior to the current time.” Further, the media guidance application of Gupta requires active user initiation before any of the processes disclosed therein related to the media guidance application (including user gaze monitoring). See at least paragraphs [0002]-[0003] (“systems and methods are described herein for disambiguation of an ambiguous entity in a search query based on the gaze of a user. . . For example, a user may be watching a media asset... and may want to know how old is an actor. . . who plays one of the characters .. . in the media asset [and] The user may ask “How old is he?””), [0046] (“The described systems and methods can disambiguate an ambiguous entity in a search query based on an adaptive system using the gaze of a user who put forth the search query.”), [0161] (“FIG. 9 is a flowchart of illustrative steps for disambiguating an ambiguous entity in a search query based on the gaze of a user. . ..”), ef passim. Therefore, it is clear that the media guidance application and its associated camera of Gupta only monitors a user’s gaze in response to receiving a user search query and only does so at a plurality of times defined in a data structure. Therefore, the disclosure Gupta does not disclose continuously capturing an image associated with a viewer such that advertisements can be placed into media content as in the present claims”, the Examiner respectfully disagrees. The Applicant should please note that Gupta teaches, at least at [0004] and [0063], that the application may “determine an area of the screen that the user is looking at continuously, at predetermined intervals, randomly, or during any other suitable time frame”, and at least at [0013] and [0070] that the application monitors the user’s gaze using a camera (see Gupta, at least at [0013], [0070], and related text). Therefore, the limitation of continuously capturing an image is reasonably taught, and the rejection of record is maintained. 
In response to Applicant’s arguments on pages 14-15 that “Further, on page 13 of the Office Action, the Examiner cites paragraphs [0086]-[0089] and [0153]-[154] of Liu as disclosing the features of claim 10. However, the cited sections of Liu disclose periods of time for determining if a user is paying attention to content using a timer, i.e. checking the users gaze at pre-defined time intervals based on a timer. See at least paragraphs [008 1 ]-[0082] (“Alternatively, if user attention is indicated by the signal (“YES” at 304), the content display application can start a timer at 308. In some implementations, the timer started at 308 can be a counter that indicates a number of frames where user attention is indicated.”). This is clearly different than a time threshold for comparing AOI and viewer attention coordinates, which has nothing to do with determining ifa user 1s paying attention as that the viewer’s gaze has already been detected (e.g., the viewer gaze coordinates has been determined)”, the Examiner respectfully disagrees. Liu teaches, at least at [0153], that “in some implementations, process 900 can determine that user attention is detected for a particular image when the user's gaze is directed at the image for at least a threshold period of time (e.g., one second, two seconds, etc.) and/or a predetermined proportion of a threshold period of time (e.g., at least seventy-five percent of the previous two seconds)” (see Liu, at least at [0153], and related text).  Gupta in view of Liu teaches a determination of what a user is looking at based on a comparison of an AOI with coordinates of an item on the screen. The combination of Gupta and Liu, then, reasonably teaches that Gupta’s comparison must be in coordination with Liu’s threshold period of time that is required to determine a detection of user’s attention. Therefore, given its broadest reasonable interpretation, the limitation of “a pre-determined time threshold during which the comparing the AOI with the (x, y) coordinates of the viewer attention is considered valid” is reasonably taught, and the rejection of record is maintained.
In response to Applicant’s arguments on page 15 that “Regarding claim 19, the Examiner cites paragraphs [0041], [0076], and [0091] of Liu as disclosing “wherein selecting an advertisement URL associated with the advertisable item is based on the gaze user profile.” However, the cited sections of Liu disclose allowing for one user to be the focus and ignoring other simultaneous viewers by recognizing the user, e.g. based on a profile. However, the cited sections do not disclose subsequently selecting an advertisement based on the user profile”, the Examiner respectfully disagrees. Liu teaches, at least at [0041], that “In some implementations, a particular user's attention can trigger the display of related information, while attention by other users can be ignored or otherwise disregarded. For example, a particular user can set up a profile associated with the mechanisms. In such an example, when content is being displayed the attention of the particular user associated with the profile can trigger the display of related information, while attention of a user that is not associated with a profile can be disregarded or ignored”. Therefore, based on a profile, the gaze of a particular user is determined over another user, and based on that particular user’s gaze, an advertisement is selected. Therefore, given its broadest reasonable interpretation, the limitation of “identifying a gaze user profile associated with the viewer (see Liu, at least at [0041], [0076], [0091], and related text); and wherein selecting an advertisement URL associated with the advertisable item is based on the gaze user profile (see Liu, at least at [0041], [0076], [0091], and related text)” is reasonably taught, and the rejection of record is maintained.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (of record) in view of Singer (of record) and Liu (of record).

Regarding claim 1, Gupta discloses an apparatus comprising: 
an IP camera configured to continuously (for clarification, Gupta teaches that the application may “determine an area of the screen that the user is looking at continuously, at predetermined intervals, randomly, or during any other suitable time frame”, and that the application monitors the user’s gaze using a camera, see Gupta, at least at [0004], [0013], [0063], [0070], and related text) capture an image associated with a viewer (see Gupta, at  least at [0025], [0083], [0115], [0151], [0158], [0162], Figs. 7-8, and related text); 
a receiver (see Gupta, at least at Figs. 7-8 and related text) to receive media content (see Gupta, at least at [0061]-[0062], Figs. 7-8, and related text ) and gaze metadata associated with one or more advertisable items in the media content (see Gupta, at least at [0005], [0113], [0169]-[0171], and related text), the gaze metadata including (x, y) coordinates for the one or more advertisable items (see Gupta, at least at [0017], [0079], and related text).
a gaze processor to determine a viewer attention area by identifying view-gaze coordinates and a gaze direction of the viewer and (see Gupta, at least at [0025]-[0028], [0127]-[0128], [0162]-[0164], Figs. 7-8, and related text); 
a gaze metadata parser to parse the gaze metadata (see Gupta, at least at [0005], [0127]-[0128], [0171]-[0173], and related text); and 
a gaze advertisement module to derive an area of interest (AOI) based on the gaze meta data (determine area and object/objects within the area that user was attentive to, see Gupta, at least at [0005], [0010]-[0012], [0127]-[0128], [0169]-[ 0173], [0174]-[0176] and related text), and
determine the AOI matches the viewer attention area (see Gupta, at least at [0005], [0010]-[0012], [0043], [0174]-[0176] and related text).
Gupta does not specifically disclose the media content including the gaze metadata, or selecting an advertisement URL, or rendering an advertisement associated with the advertisement URL in the media content.
In an analogous art relating to a system for presenting content and metadata, Singer discloses media content including gaze metadata (see Singer, at least at [0023]-[0024], [0033], [0040], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Gupta to include the limitations as taught by Singer for the advantage of more efficiently providing associated data, thereby optimizing resources.
Gupta in view of Singer does not specifically disclose selecting an advertisement URL, or rendering an advertisement associated with the advertisement URL in the media content.
In an analogous art relating to a system for presenting advertisements, Liu discloses selecting an advertisement URL and rendering an advertisement associated with the advertisement URL in the media content (see Liu, at least at [0040], [0096], [0154]-[0155], [0156]-[0160], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Gupta in view of Singer to include the limitations as taught by Liu for the advantage of providing preferred ads to a user.
Regarding claim 2, Gupta in view of Singer and Liu discloses wherein the gaze advertisement module further sends data to an advertisement server (see Liu, at least at [0155]-[0160] and related text).
Regarding claim 3, Gupta in view of Singer and Liu discloses wherein the data comprises the advertisement URL that corresponds to the viewer's attention area (see Liu, at least at [0154]-[0155], [0156]-[0160] and related text).
Regarding claim 4, Gupta in view of Singer and Liu discloses wherein the apparatus is a set top box (see Gupta, at least at [0115]).
Regarding claim 5, Gupta in view of Singer and Liu discloses wherein the apparatus is a large display device (see Gupta, at least at [0115]).
Regarding claim 6, Gupta in view of Singer and Liu discloses wherein the apparatus is a streaming device (see Gupta, at least at [0115]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta (of record) in view of Singer (previously cited) and Liu (of record), as applied to claim 1 above, and further in view of Steelberg (of record).

Regarding claim 7, Gupta in view of Singer and Liu discloses wherein the gaze metadata further includes an advertisement URL for each of the plurality of advertisable items (see Liu, at least at [0040], [0096], [0154]-[0155], [0156]-[0160], and related text), a time frame for each of the plurality of advertisable items (see Gupta, at least at [0025]-[0028], [0127]-[0128], [0162]-[0164], Figs. 7-8, and related text), and a video source resolution to which the (x, y) coordinates are relative (see Gupta, at least at [0025]-[0028], [0101], [0116], [0127]-[0128], [0132], [0162]-[0164], Figs. 7-8, and related text), but does not specifically disclose the metadata comprising quadrant info.
In an analogous art relating to a system for displaying content, Steelberg discloses metadata including quadrant information (see Steelberg, at least at [0028]-[0029] and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Gupta in view of Liu to include the limitations as taught by Steelberg for the advantage of providing more diverse location information for objects.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lemmons (of record) in view of Singer (previously cited), Kaku et al. (US20050068992, hereinafter Kaku), Gupta and Liu (of record).

Regarding claim 8, Lemmons discloses a system for creating gazed-based advertising content (see Lemmons, at least at Fig. 7 and related text), the system comprising: 
an image processing module including: 
a receiver to receive a video stream (see Lemmons, at least at [0031]-[0033], [0062], Fig. 7, and related text); 
an identification module (code of server/software performing the specific steps, see Lemmons, at least at Fig. 7 and related text) to identify at least one advertisable item in a frame of the video stream (the at least one advertisable item being the object/attribute/blank space/advertising space, see Lemmons, at least at [0062]-[0065] and related text) and provide a list of bitmaps for the at least one advertisable item (generated list of available advertising spaces/objects, see Lemmons, at least at [0062]-[0065] and related text); 
an advertisement library to store a list of advertisable items including a corresponding URL to each advertisable item (see Lemmons, at least at [0042], [0058], [0065]-[0066], [0068], [0075], and related text), wherein the advertisable items are in a bitmap format (see Lemmons, at least at [0066] and related text); and 
an ad mapper configured to provide a URL associated with the at least one advertisable item by comparing identified bitmaps of the at least one advertisable item to bitmaps from the advertisement library (see Lemmons, at least at [0042], [0058], [0065]-[0066], [0068], [0075], Fig. 7 and related text).
Lemmons does not specifically disclose a multiplexer (MUX) configured to:
 receive an audio input and a video input; 
generate a video stream using the audio input and the video input; 
transmit the video stream to an image processing module; or
a transmitter to output the video stream to the MUX, the video stream including gaze metadata associated with the at least one advertisable item, the gaze metadata including the URL associated with the at least one advertisable item and bitmap coordinates for the at least one advertisable item;
the MUX further configured to: 
transmit the video stream to a display device; 
the display device configured to: 
receive the video stream; continuously detect a face associated with a viewer; extract select facial features of the face of the viewer; Amendment and Reply Attorney Docket No. 0036278-000712 Application No. 16/512,784 Page 5 
use a gaze detection algorithm to determine (x,y) coordinates of the viewer attention on a display device; 
receive, from a gaze meta data parser, gaze metadata comprising (x,y) coordinates representing an advertisable item; 
calculate an area of interest (AOI) corresponding to the advertisable item using the (x,y) coordinates representing the advertisable item and the video stream; 
compare the AOI with the (x,y) coordinates of the viewer attention; determine the AOI matches the (x,y) coordinates of the viewer attention; select an advertisement URL associated with the advertisable item; and 
render the advertisement to the viewer.
In an analogous art relating to a system for presenting content and metadata, Singer discloses a multiplexer (MUX) (a mux must be included in accordance with the QuickTime File Format of Apple, see Singer, at least at [0023], and related text) configured to:
 receive an audio input and a video input (see Singer, at least at [0023], and related text); 
generate a video stream using the audio input and the video input (see Singer, at least at [0023], and related text); 
transmit the video stream to an image processing module (see Singer, at least at [0023], Figs. 3, 6, 10-11, and related text); and
outputting the video stream including gaze metadata associated with at least one advertisable item (see Singer, at least at [0023]-[0024], [0033], [0040], [0053], and related text), bitmap coordinates for the at least one advertisable item, the bitmap coordinates comprising (x, y) coordinates (see Singer, at least at Fig. 13, and related text);
the MUX further configured to: transmit the video stream to a display device (see Singer, at least at Fig. 6, and related text). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Lemmons to include the limitations as taught by Singer for the advantage of more efficiently creating and providing content associated data and optimizing resources.
Lemmons in view of Singer does not specifically disclose the gaze metadata including the URL associated with the at least one advertisable item; 
a transmitter to output the video stream to the MUX; or
the display device configured to: 
receive the video stream; continuously detect a face associated with a viewer; extract select facial features of the face of the viewer; Amendment and Reply Attorney Docket No. 0036278-000712 Application No. 16/512,784 Page 5 
use a gaze detection algorithm to determine (x,y) coordinates of the viewer attention on a display device; 
receive, from a gaze meta data parser, gaze metadata comprising (x,y) coordinates representing an advertisable item; 
calculate an area of interest (AOI) corresponding to the advertisable item using the (x,y) coordinates representing the advertisable item and the video stream; 
compare the AOI with the (x,y) coordinates of the viewer attention; determine the AOI matches the (x,y) coordinates of the viewer attention; select an advertisement URL associated with the advertisable item; and 
render the advertisement to the viewer.
In an analogous art relating to a system for processing content, Kaku discloses a transmitter to output a video stream to a MUX (see Kaku, at least at [0085], Figs. 3-4, and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Lemmons in view of Singer to include the limitations as taught by Kaku for the advantage of more efficiently processing content and optimizing system resources.
Lemmons in view of Singer and Kaku does not specifically disclose the gaze metadata including the URL associated with the at least one advertisable item; or
the display device configured to: 
receive the video stream; continuously detect a face associated with a viewer; extract select facial features of the face of the viewer; Amendment and Reply Attorney Docket No. 0036278-000712 Application No. 16/512,784 Page 5 
use a gaze detection algorithm to determine (x,y) coordinates of the viewer attention on a display device; 
receive, from a gaze meta data parser, gaze metadata comprising (x,y) coordinates representing an advertisable item; 
calculate an area of interest (AOI) corresponding to the advertisable item using the (x,y) coordinates representing the advertisable item and the video stream; 
compare the AOI with the (x,y) coordinates of the viewer attention; determine the AOI matches the (x,y) coordinates of the viewer attention; select an advertisement URL associated with the advertisable item; and 
render the advertisement to the viewer.
In an analogous art relating to a system for presenting advertisements, Liu discloses gaze metadata including an URL associated with at least one advertisable item (see Liu, at least at [0040], [0096], [0154]-[0155], [0156]-[0160], and related text); and 
a display device to:
selecting an advertisement URL associated with the advertisable item and render the advertisement to a viewer (see Liu, at least at [0040], [0096], [0154]-[0155], [0156]-[0160], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Lemmons in view of Singer to include the limitations as taught by Liu for the advantage of providing preferred ads to a user.
Lemmons in view of Singer, Kaku, and Liu does not specifically disclose the display device configured to: 
receive the video stream; continuously detect a face associated with a viewer; extract select facial features of the face of the viewer; Amendment and Reply Attorney Docket No. 0036278-000712 Application No. 16/512,784 Page 5 
use a gaze detection algorithm to determine (x,y) coordinates of the viewer attention on a display device; 
receive, from a gaze meta data parser, gaze metadata comprising (x,y) coordinates representing an advertisable item; 
calculate an area of interest (AOI) corresponding to the advertisable item using the (x,y) coordinates representing the advertisable item and the video stream; 
compare the AOI with the (x,y) coordinates of the viewer attention; determine the AOI matches the (x,y) coordinates of the viewer attention; select an advertisement URL associated with the advertisable item; and 
render the advertisement to the viewer.
In an analogous art relating to a system for processing and providing content, Gupta discloses a display device configured to: 
receive a video stream (see Gupta, at least at [0061]-[0062], Figs. 7-8, and related text); 
continuously detect a face associated with a viewer (see Gupta, at least at [0004], [0010], [0013], [0025], [0063], [0070], [0083], [0115], [0151], [0158], [0162], [0190], Figs. 7-8, and related text); 
extract select facial features of the face of the viewer  (see Gupta, at least at [0010], [0190], and related text); Amendment and Reply Attorney Docket No. 0036278-000712 Application No. 16/512,784 Page 5 
use a gaze detection algorithm to determine (x,y) coordinates of the viewer attention on the display device (see Gupta, at least at [0025]-[0028], [0127]-[0128], [0162]-[0164], Figs. 7-8, and related text); 
receive, from a gaze meta data parser, gaze metadata comprising (x,y) coordinates representing an advertisable item (see Gupta, at least at [0005], [0127]-[0128], [0171]-[0173], and related text); 
calculate an area of interest (AOI) corresponding to the advertisable item using the (x,y) coordinates representing the advertisable item and the video stream (see Gupta, at least at [0005], [0010]-[0012], [0101], [0116], [0127]-[0128], [0162]-[0164], [0169]-[ 0173], [0174]-[0176] and related text); and
compare the AOI with the (x,y) coordinates of the viewer attention; determine the AOI matches the (x,y) coordinates of the viewer attention (see Gupta, at least at [0005], [0010]-[0012], [0043], [0174]-[0176], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Lemmons in view of Singer, Kaku, and Liu to include the limitations as taught by Gupta for the advantage of more accurately presenting content to a user.

Claim 9-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (of record) in view of and Liu (of record).

Regarding claim 9, Gupta in view of Liu discloses a method to insert advertisement data based on a user's gaze location, the method comprising: 
continuously detecting a face associated with a viewer (see Gupta, at least at [0004], [0010], [0013], [0025], [0063], [0070], [0083], [0115], [0151], [0158], [0162], [0190], Figs. 7-8, and related text); and see Liu, at least at [0012], [0047], and related text); 
extracting select facial features of the face of the viewer (see Gupta, at least at [0010], [0190], and related text); 
using a gaze detection algorithm to determine (x, y) coordinates of the viewer attention on a display device (see Gupta, at least at [0025]-[0028], [0127]-[0128], [0162]-[0164], Figs. 7-8, and related text); 
receiving, from a gaze meta data parser, gaze metadata comprising (x, y) coordinates representing an advertisable item (see Gupta, at least at [0005], [0127]-[0128], [0171]-[0173], and related text); 
receiving a video format (see Gupta, at least at [0025]-[0028], [0101], [0116], [0127]-[0128], [0132], [0162]-[0164], Figs. 7-8, and related text); 
calculating an Area of Interest AOI corresponding to the advertisable item using the () coordinates representing the advertisable item and the video format (see Gupta, at least at [0005], [0010]-[0012], [0101], [0116], [0127]-[0128], [0162]-[0164], [0169]-[ 0173], [0174]-[0176] and related text); 
comparing the AOI with the (x, y) coordinates of the viewer attention (see Gupta, at least at [0005], [0010]-[0012], [0043], [0174]-[0176], and related text);
determining the AOI matches the (x, y) coordinates of the viewer attention (see Gupta, at least at [0005], [0010]-[0012], [0043], [0174]-[0176], and related text); and 
selecting an advertisement URL associated with the advertisable item and rendering the advertisement to viewer (see Liu, at least at [0040], [0096], [0154]-[0155], [0156]-[0160], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Gupta to include the limitations as taught by Liu for the advantage of providing preferred ads to a user.
Regarding claim 10, Gupta in view of Liu discloses wherein the method further comprises a pre-determined time threshold during the which the comparing the AOI with the () coordinates of the viewer attention is considered valid (see Liu, at least at [0086]-[0089], [0153]-[0154], and related text).
Regarding claim 19, Gupta in view of Liu discloses wherein the detecting a face associated with a viewer includes: identifying a gaze user profile associated with the viewer (see Liu, at least at [0041], [0076], [0091], and related text); and wherein selecting an advertisement URL associated with the advertisable item is based on the gaze user profile (see Liu, at least at [0041], [0076], [0091], and related text).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta (of record) in view of Liu (of record), as applied to claim 9 above, and further in view of Steelberg (of record).

Regarding claim 11, Gupta in view of and Liu discloses wherein the gaze metadata comprises () coordinates for a plurality of advertisable items (see Gupta, at least at [0025]-[0028], [0127]-[0128], [0162]-[0164], Figs. 7-8, and related text; see Liu, at least at Figs 1-2 and related text), an advertisement URL for each of the plurality of advertisable items (see Liu, at least at [0040], [0096], [0154]-[0155], [0156]-[0160], and related text), a time frame for each of the plurality of advertisable items (see Gupta, at least at [0025]-[0028], [0127]-[0128], [0162]-[0164], Figs. 7-8, and related text), and a video source resolution to which the () coordinates are relative (see Gupta, at least at [0025]-[0028], [0101], [0116], [0127]-[0128], [0132], [0162]-[0164], Figs. 7-8, and related text), but does not specifically disclose the metadata comprising quadrant info.
In an analogous art relating to a system for displaying content, Steelberg discloses metadata including quadrant information (see Steelberg, at least at [0028]-[0029] and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Gupta in view of Liu to include the limitations as taught by Steelberg for the advantage of providing more diverse location information for objects.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta (of record) in view of Kalini (of record) and Holden (of record).

Regarding claims 12, Gupta discloses a method for gaze advertisement, the method comprising:
continuously detecting a face associated with a viewer (see Gupta, at least at [0004], [0010], [0013], [0025], [0063], [0070], [0083], [0115], [0151], [0158], [0162], [0190], Figs. 7-8, and related text); 
extracting select facial features of the face of the viewer (see Gupta, at least at [0010], [0190], and related text); 
using a gaze detection algorithm to determine coordinates of the viewer attention on a display device (see Gupta, at least at [0025]-[0028], [0075], [0127]-[0128], [0162]-[0164], Figs. 7-8, and related text); 
receiving a video format (see Gupta, at least at [0025]-[0028], [0101], [0116], [0127]-[0128], [0132], [0162]-[0164], Figs. 7-8, and related text); 
receiving, from a gaze meta data parser, gaze metadata associated with one or more advertisable items in the media content, (see Gupta, at least at [0005], [0013], [0073], [0127]-[0128], [0171]-[0173], and related text), the gaze metadata including (x, y) coordinates for the one or more advertisable items (see Gupta, at least at [0017], [0079], and related text); 
calculating using the metadata, an area corresponding to the location of an advertisable item (the tested area, see Gupta, at least at [0025]-[0028], [0127]-[0128], [0162]-[0164], Figs. 7-8, and related text); and
determining which area corresponds to the (x, y) coordinates of the viewer's attention to the display (see Gupta, at least at [0005], [0010]-[0012], [0043], [0174]-[0176], and related text).
Gupta does not specifically disclose metadata comprising the number of quadrants into which a video frame is divided; 
calculating using the metadata, a quadrant corresponding to the location of an advertisable item;
determining which quadrant corresponds to the () coordinates of the viewer's attention to the display;
selecting an advertisement URL; and 
rendering the advertisement in the quadrant corresponding to the (x, y) coordinates of the viewer’s attention.
In an analogous art relating to a system for presenting content on a screen, Kalini discloses metadata comprising the number of quadrants into which a video frame is divided (see Kalini, at least at [0022], [0028]-[0029], [0030]-[0032], Figs. 2-3, and related text);
calculating using the metadata, a quadrant corresponding to the location of an item (see Kalini, at least at [0022], [0028]-[0029], [0030]-[0032], Figs. 2-3, and related text); and
determining which quadrant corresponds to the viewer's attention to a display (see Kalini, at least at [0022], [0028]-[0029], [0030]-[0032], Figs. 2-3, and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Gupta to include the limitations as taught by Kalini for the advantage of using diverse information for more robust processing measures.
Gupta in view of Kalini does not specifically disclose selecting an advertisement URL; and rendering the advertisement in the quadrant corresponding to the (x, y) coordinates of the viewer’s attention.
In an analogous art relating to a system for presenting content on a display, Holden discloses receiving, metadata comprising quadrants into which a video frame is divided (see Holden, at least at [0061]-[0063], Figs. 9 and related text); 
determining, using the metadata, an quadrant corresponding to the location of an advertisable item (see Holden, at least at [0061]-[0063] and related text); 
selecting an advertisement URL (see Holden, at least at [0064]-[0065] and related text); and 
rendering the advertisement in the quadrant corresponding to the (x, y) coordinates of the viewer’s attention (see Holden, at least at [0004], [0064]-[0065], Figs. 6, and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Gupta in view of Kalini to include the limitations as taught by Holden for the advantage of providing preferred information including ads to a user.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (of record) in view of Kalini (of record) and Holden (of record), as applied to claim 12 above, and further in view of Liu (of record).

Regarding claim 14, Gupta in view of Kalini and Holden does not specifically disclose wherein the determining which quadrant corresponds to the () coordinates of the viewer's attention to the display includes a pre-determined time threshold during which the determining is valid.
In an analogous art relating to a system for presenting advertisements, Liu discloses a pre-determined time threshold during which the determining which quadrant corresponds to the () coordinates of the viewer's attention to the display includes a pre-determined time threshold during which the determining is valid (see Liu, at least at [0086]-[0089], [0153]-[0154], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Gupta in view of Kalini and Holden to include the limitations as taught by Liu for the advantage of providing preferred ads to a user.
Regarding claim 15, Gupta in view of Kalini and Holden, and further in view of Liu discloses wherein the gaze metadata comprises quadrant info (see Holden, at least at [0064]-[0065] and related text), an advertisement URL for each advertisable item (see Liu, at least at [0040], [0096], [0154]-[0155], [0156]-[0160], and related text), a time frame for each advertisable (see Gupta, at least at [0025]-[0028], [0127]-[0128], [0162]-[0164], Figs. 7-8, and related text), and a video source resolution to which the (x, y) coordinates are relative (see Gupta, at least at [0025]-[0028], [0101], [0116], [0127]-[0128], [0132], [0162]-[0164], Figs. 7-8, and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Gupta in view of Kalini and Holden to include the limitations as taught by Liu for the advantage of providing more diverse data to be used in a system for a more efficient selection of content.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta (of record) in view of Singer (previously cited), Kalini (of record), Holden (of record).

Regarding claim 16, Gupta discloses a method for gaze advertisement insertion, the method comprising: Amendment and Reply Attorney Docket No. 0036278-000712 Application No. 16/512,784 Page 8
Continuously capturing, using an IP camera, an image of a face associated with at least one viewer (see Gupta, at least at [0004], [0010], [0013], [0025], [0063], [0070], [0083], [0115], [0151], [0158], [0162], [0190], Figs. 7-8, and related text);
detecting, by an image processor, a gaze direction of the at least one viewer, wherein the detection of the gaze is determined by head pose estimation methods (see Gupta, at least at [0025]-[0028], [0127]-[0128], [0162]-[0164], Figs. 7-8, and related text); 
receiving a video stream into a gaze metadata parser and gaze metadata associated with one or more advertisable items in the video stream (see Gupta, at least at [0005], [0113], [0127]-[0128] [0169]-[0173], and related text), the gaze metadata including (x, y) coordinates for the one or more advertisable items (see Gupta, at least at [0017], [0079], and related text);
derive an area of interest (AOI) based on the gaze meta data (determine area and object/objects within the area that user was attentive to, see Gupta, at least at [0005], [0010]-[0012], [0127]-[0128], [0169]-[ 0173], [0174]-[0176] and related text), and
determine the AOI matches the viewer attention area (see Gupta, at least at [0005], [0010]-[0012], [0043], [0174]-[0176] and related text).
Gupta does not specifically disclose wherein the video stream includes the gaze metadata associated with one or more advertisable items in the video stream;
determining within the gaze metadata, if an advertisable item is present in the left half of the frame or the right half of the frame; 
determining the viewer's gaze direction with respect to the display corresponds to the determined half of the frame which comprises the advertisable item; or rendering an advertisement on the half of the frame which comprises the advertisable item. 
In an analogous art relating to a system for presenting content and metadata, Singer discloses a video stream including gaze metadata associated with one or more advertisable items in the video stream (see Singer, at least at [0023]-[0024], [0033], [0040], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Gupta to include the limitations as taught by Singer for the advantage of more efficiently providing associated data, thereby optimizing resources.
Gupta in view of Singer does not specifically disclose determining within the gaze metadata, if an advertisable item is present in the left half of the frame or the right half of the frame; 
determining the viewer's gaze direction with respect to the display corresponds to the determined half of the frame which comprises the advertisable item; or rendering an advertisement on the half of the frame which comprises the advertisable item. 
In an analogous art relating to a system for presenting content on a screen, Kalini discloses disclose determining within the gaze metadata, if an advertisable item is present in the left half of the frame or the right half of the frame (see Kalini, at least at [0022], [0028]-[0029], [0030]-[0032], Figs. 2-3, and related text); and
determining the viewer's gaze direction with respect to the display corresponds to the determined half of the frame which comprises the advertisable item (see Kalini, at least at [0022], [0028]-[0029], [0030]-[0032], Figs. 2-3, and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Gupta in view of Singer to include the limitations as taught by Kalini for the advantage of using diverse information for more robust processing measures.
Gupta in view of Singer and Kalini does not specifically disclose rendering an advertisement on the half of the frame which comprises the advertisable item.
In an analogous art relating to a system for presenting content on a display, Holden discloses rendering an advertisement on the half of the frame which comprises the advertisable item (see Holden, at least at [0061]-[0065], Figs. 9 and related text). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Gupta in view of Singer and Kalini to include the limitations as taught by Holden for the advantage of providing preferred information including ads to a user.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (of record) in view of Singer (previously cited), Kalini (of record) and Holden (of record), as applied to claim 16 above, and further in view of Liu (of record).

Regarding claim 17, Gupta in view of Singer, Kalini and Holden does not specifically disclose wherein the determining if the viewer’s gaze direction with respect to the display corresponds to the determined half of the frame which includes a pre-determined time threshold during which the determining is valid.
In an analogous art relating to a system for presenting advertisements, Liu discloses a pre-determined time threshold during which the determining which quadrant corresponds to the coordinates of the viewer's attention to the display includes a pre-determined time threshold during which the determining is valid, and Gupta in view of Singer, Kalini and Holden discloses determined half of the frame which includes a pre-determined time threshold during which the determining is valid (see Liu, at least at [0086]-[0089], [0153]-[0154], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Gupta in view of Singer, Kalini and Holden to include the limitations as taught by Liu for the advantage of providing preferred ads to a user.
Regarding claim 18, Gupta in view of Singer, Kalini and Holden, and further in view of Liu discloses wherein the gaze metadata, quadrant info (see Holden, at least at [0064]-[0065] and related text), an advertisement URL for each advertisable item (see Liu, at least at [0040], [0096], [0154]-[0155], [0156]-[0160], and related text), a time frame for each advertisable (see Gupta, at least at [0025]-[0028], [0127]-[0128], [0162]-[0164], Figs. 7-8, and related text), and a video source resolution to which the () coordinates are relative (see Gupta, at least at [0025]-[0028], [0101], [0116], [0127]-[0128], [0132], [0162]-[0164], Figs. 7-8, and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Gupta in view of Singer, Kalini and Holden to include the limitations as taught by Liu for the advantage of providing more diverse data to be used in a system for a more efficient selection of content.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta (of record) in view of Liu (of record), and applied to claim 9 above, and further in view of Ahn (of record) and Kannan (of record).

Regarding claim 20, Gupta in view if Liu discloses wherein the detecting a face associated with a viewer includes: detecting one or more faces associated with one or more viewers, each of the one or more faces associated with a gaze user profile (see Liu, at least at [0041], [0076], [0091], and related text), and selecting an advertisement URL associated with the advertisable item (see Liu, at least at [0040], [0096], [0154]-[0155], [0156]-[0160], and related text), but does not specifically disclose each gaze user profile including a priority ranking from a lowest priority to a highest priority; selecting the gaze user profile with the highest priority; and wherein selecting the advertisement URL associated with the advertisable item is based on the gaze user profile with the highest priority ranking.
In an analogous art relating to a system for controlling display of content, Ahn discloses gaze user profiles each including a priority ranking from a lowest priority to a highest priority (see Ahn, at least at [0025], [0134], [0157], [0188], and related text); and 
selecting the gaze user profile with the highest priority (see Ahn, at least at [0025], [0134], [0157], [0188], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Gupta in view of Liu to include the limitations as taught by Ahn for the advantage of more efficiently controlling content display.
Gupta in view of Liu and Ahn does not specifically disclose selecting the advertisement URL associated with the advertisable item based on the gaze user profile with the highest priority ranking.
In an analogous art relating to a system for controlling content display, Kannan discloses selecting an advertisement based on the gaze user profile with the highest priority ranking (see Kannan, at least at [0029]-[0031], [0037], [0040]-[0042], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Gupta in view of Liu and Ahn to include the limitations as taught by Kannan for the advantage of more efficiently controlling the display of particular content.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose telephone number is (571)272-9524 and whose email address is Chenea.Smith@uspto.gov. The examiner can normally be reached M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENEA DAVIS/Primary Examiner, Art Unit 2421